Citation Nr: 1531223	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a thoracic tumor, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  The Veteran's service treatment records (STRs) indicate that he had service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran perfected his appeal with a Form 9 on April 23, 2012, more than 60 days after the issuance of the February 22, 2012 statement of the case (SOC), and more than one year after the issuance of the November 2009 rating decision.  However, there is no post-mark or envelope associated with the VA Form 9, meaning that the mailbox rule is for application.  In applying this rule, the VA Form 9 is presumed to have been received five days before its receipt by VA (excluding Saturday and Sunday), which means it would have been received by VA prior to the expiration of the period of 60 days after the SOC.  38 C.F.R. §§ 20.302(b); 20.305.  As such, the VA Form 9 was timely and perfected the appeal as to service connection for a thoracic tumor.  

The issue of the Veteran's daughter's entitlement to service connection for an Ewing sarcoma of the left proximal humerus based upon the Veteran's exposure to herbicides has been raised by the record in a December 2008 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran was not afforded a VA examination because thoracic tumor is not among the disabilities associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, even though the Veteran is not entitled to service connection on the basis of the 3.309 presumption, VA must still consider whether thoracic tumor is causally linked to service, to include herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Upon remand, the AOJ should schedule an examination to consider whether the Veteran's thoracic tumor is etiologically related to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA examiner.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracic tumor was incurred in or otherwise etiologically related to service, to include exposure to herbicides.  

A full and complete rationale is required for any opinion provided.  The examiner is advised that the absence of a disorder on the list of disorders VA presumes to be related to herbicide exposure may not serve as the sole basis for a negative nexus opinion.  

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






